DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-15, 50, and 57-58 in the reply filed on June 17, 2022 is acknowledged.
Claims 16-49, 51-56, and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 17, 2022.
An action on the merits of claims 1-15, 50, and 57-58 is contained herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the alpha- and beta-anomers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimori, Shinji, Takeshi Ohta, and Mitsunori Kirihata. "An efficient chemical synthesis of nicotinamide riboside (NAR) and analogues." Bioorganic & medicinal chemistry letters 12.8 (2002): 1135-1137 (Tanimori).
Tanimori teaches the synthesis of NAR 1 and its xylose and arabinose derivatives 4 and 5 using trimethylsilyl trifluoro-methanesulfonate (TMSOTf)-mediated N-glycosilation of tetraacetate 6, 7 and 8 followed by spontaneous deacetylation on treatment with methanol as the key steps (page 1135-1136). The synthesis of NAR started from commercially available -d-ribofuranose 1,2,3,5-tetraacetate 6 (Scheme 1).

    PNG
    media_image1.png
    548
    772
    media_image1.png
    Greyscale

Reaction of 6 (0.2 g, 0.61 mmol) with nicotinamide (86 mg, 0.70 mmol) in the presence of TMSOTf (1.0 mL, 5.17 mmol) (e.g., a Lewis acid) in acetonitrile (5 mL) (e.g., a polar organic solvent) at room temperature for 1 h followed by the addition of methanol (2.5 mL) produced N1-(-d-ribofuranosyl)-3-aminocarbamoylpyridinium triflate 1 via triacetate 9 (not isolated). The N-glycoside 1 thus obtained contained up to 13% of the -anomer as determined by 1H NMR spectroscopy. The -anomer was removed by chromatography on activated charcoal and crystallization to give -1 in 58% isolated yield. Along the same reaction pathway, the xylose and arabinose derivatives (-4 and ,-mixture of 5) were also prepared starting from the corresponding tetraacetate 7 (/=33:67) and 8 (/=63:37) in 67 and 78% yield,
respectively (Scheme 2).

    PNG
    media_image2.png
    304
    739
    media_image2.png
    Greyscale

The residue was chromatographed on activated charcoal (eluted with H2O to 10% MeOH in H2O) to give a colorless syrup after removal of the solvent. The syrup was dissolved in minimum amount of methanol and then ethyl acetate was added to produce -1.
Tanimori provides tetraacetate 6 which is embraced by instant formula (2). Tanimori teaches treating tetraacetate 6 with a stoichiometrically equivalent amount of nicotinamide which is embraced by instant formula (1). Tanimori teaches processing/reacting tetraacetate 6 with nicotinamide in the presence of TMSOTf (e.g., a Lewis acid) in acetonitrile (e.g., liquid-assisted mixing) at room temperature for 1 h followed by the addition of methanol to produce NAR 1 which is embraced by instant formula (I). Tanimori provides a method wherein alpha- and beta-anomer are separately isolated. 
Regarding the clause(s) “wherein the compound or derivative…1.5:1 to about 1:4 alpha-anomer to beta-anomer” and “wherein the compound or derivative…is produced as the beta-anomer”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. In the instant case, the clause(s) simply expresses the intended result of a process step positively recited. 
Tanimori teaches all of the instantly claimed elements. Thus, claims 1-6 are anticipated.
Claim(s) 1-10, 13-15, and 57-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franchetti et al. J. Bioorg. Med. Chem. Lett. (2004), Vol 14, pages 4655-4658 (Franchetti).
Franchetti teaches stereoselective synthesis of nicotinamide -riboside and nucleoside analogs (pages 4655-4656). The key elements of the synthesis involved the formation of silylated nicotinamide as starting material, and then its coupling with peracylated sugars in the presence of trimethylsilyl trifluoromethanesulfonate. However, Francheti found that when a large excess of trimethylsilyl chloride in hexamethyldisilazane was used to silylate the nicotinamide, a poor yield of the desired nucleoside was obtained and the purification of 3-(carbamoyl)-1-(2,3,5-tri-O-acetyl--D-ribofuranosyl) pyridinium triflate (9) was very difficult. In addition, the amount of TMSOTf proved to be crucial in this reaction.
Franchetti obtained a stereoselectivity in the synthesis of NAR by condensation of nicotinamide with both 1,2,3,5-tetra-O-acetyl--D-ribofuranose (7) and 1-O-acetyl-2,3,5-tri-O-benzoyl--D-ribofuranose (8) using carefully controlled conditions. In this procedure Franchetti used 2 equiv of TMSCl to silylate the dry nicotinamide under reflux. The intermediate 4 was directly coupled with the protected sugars (1 eqiv) under Vorbruggenos conditions in the presence of a catalytic amount of TMSOTf (e.g., a Lewis acid) in 1,2-dichloroethane, to give 9 and 11 in high yield (Scheme 1). Only -anomers of 

    PNG
    media_image3.png
    705
    489
    media_image3.png
    Greyscale

the protected N-nucleosides were obtained. -NAR (1) was then obtained by basic hydrolytic deblocking of compounds 9 or 11 at -5 °C. The low temperature was required to minimize cleavage of the glycosidic linkage. In the case of compound 11, for removal of benzoyl groups, two days were required under methanolic ammonia (e.g., a Bronsted base). The nucleoside 1 was then purified by chromatography on activated charcoal and isolated as a white solid.
In the first step, the TMSOTf catalyst converts peracylated sugars 7 and 8 into the corresponding 1,2-acyloxonium salts as a unique electrophilic sugar moiety (Figure 1). Under these reversible and thus thermodynamically controlled conditions, the nucleophilic silylated bases 4 and 6 can attack only the furanose cations from the top (the -side) to afford the -nucleosides 9–12

    PNG
    media_image4.png
    229
    777
    media_image4.png
    Greyscale

Franchetti provides acylated compounds 7 and 8 which are embraced by instant formula (2) and formula (2a). Franchetti teaches treating compounds 7 and 8 with a stoichiometrically equivalent amount of compounds 3 and 4 which are embraced by instant formula (1). Franchetti teaches processing/reacting compounds 7 and 8 with compounds 3 and 4 in the presence of TMSOTf (e.g., a Lewis acid) in dichloroethane (e.g., liquid-assisted mixing) under reflux followed by the addition of methanolic ammonia to produce compounds 1 and 2 which are embraced by instant formula (I). 
Regarding the clause(s) “wherein the compound or derivative…1.5:1 to about 1:4 alpha-anomer to beta-anomer”, “wherein the compound or derivative…is produced as the beta-anomer”, and “wherein the alpha- and beta-anomers…are separately isolated”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. In the instant case, regarding claims 4-5, the clause(s) simply expresses the intended result of a process step positively recited. Regarding claim 6, the clause suggests or makes optional but does not require steps to be performed. As evidenced by Franchetti, the alpha-anomer is not inherently produced when employing the instantly claimed methodological steps (e.g., stereoselective synthesis). It is further noted that claim 1 does not require that an alpha-anomer be produced. Thus, the stereoselective synthesis of Franchetti, which includes the isolation of the beta-anomer, is seen to read upon the claim.
Franchetti teaches all of the instantly claimed elements. Thus, claims 1-10, 13-15, and 57-58 are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-12 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franchetti et al. J. Bioorg. Med. Chem. Lett. (2004), Vol 14, pages 4655-4658 (Franchetti) as applied to claims 1-10, 13-15, and 57-58 above, and further in view of Carlson et al. WO 2016/014927 A2 (Carlson).
Franchetti differs from the instantly claimed invention in that Franchetti 1) does not teach a method comprising adding a volume of methanol and water to the compound of formula (I); 2) does not teach a method wherein the compound of formula (I) is crystalline Form I of nicotinamide riboside chloride; and 3) does not teach a method wherein the compound of formula (I) is NRTA chloride having formula (IX); however, these deficiencies would have been obvious in view of the teachings of Carlson.
Carlson relates to crystalline forms of nicotinamide riboside, and in particular, nicotinamide riboside chloride, as well as compositions containing the crystalline form and methods for using the crystalline form [0002], [0007]. Carlson also provides methods of preparing the crystalline Form I of nicotinamide riboside chloride [0064 - 0075]. The methods may include the steps of forming a solution comprising nicotinamide riboside chloride and a polar solvent with hydrogen bonding, and cooling the combination. In some embodiments, the polar solvent with hydrogen bonding may be a polar alcohol. Exemplary polar alcohols include methanol, 1-butanol, 2-butanol, t-butyl alcohol, diethylene glycol, ethanol, ethylene glycol, glycerin, 1-propanol, 2-propanol. The polar solvent with hydrogen bonding may have high water solubility. For example, the polar solvent with hydrogen bonding may be acetone, acetonitrile, diglyme (diethylene glycol dimethyl ether), 1 ,2-dimethoxy-ethane (DME), dimethyl-formamide (DMF), dimethyl sulfoxide (DMSO), dioxane, hexamethylphosphoramide (HMPA), hexamethylphosphorous triamide (HMPT), N- methyl-2-pyrrolidinone (NMP), or pyridine. The polar solvent with hydrogen bonding may be combined with water. The solution may otherwise comprise a source of water. 
Carlson further teaches that nicotinamide riboside may be initially synthesized with a different anion than CI", for example, triflate or trifluoromethanesulfonate. Following synthesis of this alternative form of nicotinamide riboside, the initial ion may be "exchanged" out, with a chloride anion, or other anion with a higher affinity, taking its place, by means of ion-exchange chromatography. Those of ordinary skill in the art can readily appreciate how to perform ion-exchange chromatography.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Franchetti and Carlson are each drawn to synthesis of nicotinamide riboside and nucleoside analogs. They are from the same field of endeavor, and/or are reasonably pertinent to a method of making a compound or derivative having instant formula (I).
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to add a volume of methanol and water in a 95:5 weight : weight ratio to compounds 1 and 2 of Franchetti in view of Carlson’s teaching of methods which may include the steps of forming a solution comprising nicotinamide riboside chloride and a polar solvent with hydrogen bonding, and cooling the combination. Carlson teaches methanol, water, or a combination thereof may be used as solvent(s). Regarding the claimed ratio of methanol to water, generally differences in ratio of solvents will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ratio is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would have had a reasonable expectation of success in view of Carlson’s teaching that water, methanol, or a combination thereof are suitable solvents for nicotinamide riboside and derivatives thereof.
It would have also been obvious to substitute the TfO’ anion/salt of compounds 1 and 9 in the method of Franchetti with a chloride anion/salt with a reasonable expectation of success in view of the teachings of Carlson. The simple substitution of one known element for another to obtain predictable results is prima facie obvious. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. As set forth supra, Carlson teaches that nicotinamide riboside may be initially synthesized with a different anion than CI", for example, triflate or trifluoromethanesulfonate. Following synthesis of this alternative form of nicotinamide riboside, the initial ion may be "exchanged" out, with a chloride anion, or other anion with a higher affinity, taking its place, by means of ion-exchange chromatography. Those of ordinary skill in the art can readily appreciate how to perform ion-exchange chromatography. 
All of the instant limitations are taught by the combination of Franchetti and Carlson. A person of ordinary skill in the art would have had a reason to combine the teachings of Franchetti and Carlson. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Franchetti and Carlson. Thus, claims 11-12 and 50 would have been obvious based on the preponderance of the evidence.

Conclusion
Claims 1-59 are pending. Claims 16-49, 51-56, and 59 are withdrawn. Claims 1-15, 50, and 57-58 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/